DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 have been examined and are pending.

Drawings
The applicant's submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit and communication unit in Claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0244600 to Hussein et al. (hereinafter Hussein) and in view of US Patent Application Publication No. 2015/0365278 to Chakrabarti et al. (hereinafter Chakrabarti).

Claim 1, Hussein (¶11) discloses a method for a network architecture for an IoT device and it further includes:
when a network joining request is received from a terminal; Hussein discloses (Fig. 8 and ¶22) that an IoT device blank attempts to connect to the network carrier system. The network carrier system receive a unique identifier from the IoT device blank.
when an environment configuration request is received from the terminal, transmitting environment configuration information which is information regarding a communication environment of the corresponding terminal; Hussein discloses (¶22) the IoT device blank send information about its location, company, type of sensors, rules needed, etc. and in reply, Hussein discloses (¶64) sending a set of behavioral rules to the device, such as a QoS rate, a sleep schedule, and a communications mechanism. The behavioral rules include a network choice, security policy, diagnostic requirement, or rate plan. Sending the application to the IoT device includes sending a library to run on the IoT device. The library may include a driver to control a sensor, such as a sensor corresponding to, or run by, the application. 
Hussein does not explicitly disclose determining whether to allow the corresponding terminal to join. However, in an analogous art, Chakrabarti teaches: 
determining whether to allow the corresponding terminal to join; Chakrabarti teaches (¶30) a machine to machine aggregation routing services collects Internet of Things (IOT) device data from low powered devices and then consults with an AAA (authentication, authorization and accounting) server to authenticate the low powered devices.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine, when a network joining request is received from a terminal, when an environment configuration request is received from the terminal, transmitting environment configuration information which is information regarding a communication environment of the corresponding terminal, as disclosed by Hussein, and determining whether to allow the corresponding terminal to join, as taught by Chakrabarti, for the purpose of implementing a method of convergence of the mobile network and Internet of Things (Chakrabarti, ¶2).

Claim 9, Hussein in view of Chakrabarti discloses all the elements of claim 1. Further, they discloses:
wherein the loT network is a LoRa network; Chakrabarti discloses (¶66) that the wireless link is implemented using any long range (LoRa) wireless communications link layer protocols or air interfaces.

Claim 10, do not teach or further define over the limitations in claim 1. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 11, do not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 12, do not teach or further define over the limitations in claim 1. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 1.

Claims 2 -5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0244600 to Hussein, in view of US Patent Application Publication No. 2015/0365278 to Chakrabarti and in view of US Patent Application Publication No. 2018/0376417 to Wang et al. (hereinafter Wang).

Claim 2, Hussein in view of Chakrabarti discloses all the elements of claim 1. Further, they discloses:
wherein the environment configuration information comprises gateway information, communication period information corresponding to the corresponding terminal; Hussein discloses (¶49) the carrier component is arranged to configure the IoT device blank's operating environment to conform to the configuration. The configuration parameters include security protocols, billing limits, 
Hussein in view of Chakrabarti does not explicitly disclose communication order information, and offset information. However, in an analogous art, Wang teaches: 
communication order information, and offset information corresponding to the corresponding terminal; Wang discloses (¶58 and ¶61) an IoT connection management engine that sends a message to the IoT device to apply an offset of time that reduces the potential number of collisions for data originating from different terminals. Further, Wang discloses performing an analysis to determine an optimal reporting schedule for IoT devices based on the monitoring and/or reporting data (Fig. 8).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine, when a network joining request is received from a terminal, when an environment configuration request is received from the terminal, transmitting environment configuration information which is information regarding a communication environment of the corresponding terminal and determining whether to allow the corresponding terminal to join, as disclosed by Hussein in view of Chakrabarti, and communication order information, and offset information corresponding to the corresponding terminal, as taught by Wang, for the purpose of implementing the optimized reporting schedules for the individual IoT devices (Wang, ¶10).

Claim 3, Hussein in view of Chakrabarti in view of Wang discloses all the elements of claim 3. Further, they discloses:
wherein the offset information comprises a different value which is designated for each gateway; Wang discloses (Fig. 6 and ¶58) IoT connection management engine 250 send a message to IoT device 105-1 to apply an offset of time Δ delta to its current reporting frequency. The Δ delta may be 9+Δ, t10+Δ, t11+Δ, t12+Δ and t13+Δ (instead of t9, t10, t11, t12 and t13. The applied offset may at least reduce the potential number of "collisions" of connection requests sent from the plurality of IoT devices. For purposes of discussion, FIG. 6 shows only two conflicting reporting instances associated with IoT device 105-1 and IoT device 105-2, but any number of IoT devices 105 may be involved (i.e., reconfigured) and/or any number of conflicting reporting instances may be forecasted or addressed.

Claim 4, Hussein in view of Chakrabarti in view of Wang discloses all the elements of claim 3. Further, they discloses:
communicating with the corresponding terminal over a communication period from a defined time according to the communication order information, the communication period information, and the offset information; Wang discloses (¶56 - ¶57) IoT connection management engine 250 detect, after time t8 that the reporting schedules for IoT devices coincide. Using identification information (e.g., IMEI) and timestamp information included in the first and second data messages, IoT connection management engine 250 may perform look-ups in monitoring settings DB 230 and/or reporting data DB 240 to determine respective reporting schedules for IoT devices. In comparing the current reporting schedules for IoT devices, IoT connection management engine 250 may identify an overlap in one or more scheduled reporting events. Based on the identified overlap, IoT connection management engine 250 may reconfigures the reporting configuration for IoT devices, and transmits the updated communication period schedule (frequency) and offset information to the IoT devices (¶58).

Claim 5, Hussein in view of Chakrabarti in view of Wang discloses all the elements of claim 3. Further, they discloses:
determining whether data reception succeeds by using signal reception success rate information regarding communication with the corresponding terminal; Wang discloses (¶52 and ¶59) when IoT connection management engine 250 monitors and determines that altering a reporting schedule for one or more of the IoT devices 105 may reduce power consumption and/or network access requests for the one or more of the IoT devices 105, then the IoT connection management engine 250 may reconfigure reporting configurations for the one or more of the IoT devices 105. As a result of the new reporting configuration of IoT devices, the transmission success rate for IoT devices may increase. A higher transmission success rate decreases power consumption by IoT devices.

Allowable Subject Matter
Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/H. A. K./
Examiner - Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456